EXHIBIT 10.9

 

March 18, 2004

 

Mr. Simon Bax

454 17th Street

Santa Monica, CA 90402

 

Dear Simon,

 

It is with great pleasure that Pixar offers you the position of Executive Vice
President and Chief Financial Officer. It is expected that your start date will
be on or before May 1, 2004.

 

Your annual salary will be $475,000 paid on a weekly basis. Pixar will grant you
a Non-statutory Stock Option to purchase 400,000 shares of Pixar Common Stock,
subject to approval by Pixar’s Board of Directors and to the terms of Pixar’s
Stock Plan and Option Agreement. The option price will be Pixar’s closing stock
price as quoted in The Wall Street Journal on the date of grant. Your stock
options will vest annually during your employment as follows: 25% on your first
year anniversary and 25% every anniversary until fully vested.

 

In addition, you will receive a one-time sign-on bonus of $200,000 to be used
toward covering your family’s relocation expenses, payable as follows: $50,000
within 30 days of your full-time start date and $150,000 upon completion of
relocating your family’s primary residence to the San Francisco Bay area.

 

You will be entitled to participate in Pixar’s Employee Benefit Program, which
includes health and life insurance, long term disability insurance and a 401(k)
Retirement Plan. Your health benefits will begin on your first day of
employment.

 

While we hope our relationship may be long and mutually beneficial, please be
aware that the duration of your employment will be for an unspecified term and
can be terminated at the will of either party on notice to the other. In
addition, this offer is contingent upon your ability to show proof of your legal
right to work in the United States as required by the Immigration and
Naturalization Service.

 

I very much look forward to having you join Pixar. Please don’t hesitate to
contact me to discuss any aspect of this letter.

 

I have enclosed two original copies of your offer letter along with our
confidentiality agreement. Please confirm your acceptance to the terms of our
letter on or before March 26, 2004 by signing and returning one copy of the
offer letter and both copies of the confidentiality agreement in the envelope
provided. Please keep the second copy of the offer letter, and we will return
one fully signed copy of the confidentiality agreement for your files.

 

Sincerely,

       

/s/    STEVE JOBS

--------------------------------------------------------------------------------

Steve Jobs

  Accepted  

/s/    SIMON BAX

--------------------------------------------------------------------------------

     

Chairman and CEO

           

Date: 3/22/04